Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions. 

2.	The use of the term 'SYBR green', which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.

OBJECTION

3.	The specification is objected to because of the following informality: the continuation information must be updated to indicate the issue of the parent '949 application as U.S. 10,584,376.

NON-PRIOR ART REJECTIONS

4.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.




A)	Claim 6 contains the trademark/trade name 'SYBR green'.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe a probe dye and, accordingly, the identification/description is indefinite.

B)	Claims 21-26 are indefinite because 'the target nucleic acid molecule' in part (a) of independent claim 21 lacks proper antecedent basis; earlier in the claim 'molecules' is recited.  Correction is required.

C)	Claim 27 is indefinite because 'the target nucleic acid molecule' (two occurrences) lacks proper antecedent basis.  Correction is required.



In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.


6.	Claims 2-27 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 of U.S. Patent No. 9,096,897.  Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims and instant claims 2-26 are related as species-genus, and the kit of instant claim 27 has no purpose or use other than in the patented methods.  The species 'one or more 2' modified nucleotides positioned at the 3' end' in the patented claims is within the genus 'one or more 2' modified nucleotides' in the instant claims.

7.	Claims 2-27 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of U.S. Patent No. 9,322,053.  Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims and instant .

8.	Claims 2-27 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 9,631,231.  Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims and instant claims 2-26 are related as species-genus, and the kit of instant claim 27 has no purpose or use other than in the patented methods.  The species 'one or more 2' modified nucleotides positioned at the 3' end' in the patented claims is within the genus 'one or more 2' modified nucleotides' in the instant claims.

9.	Claims 2-27 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,077,467.  Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims and instant claims 2-26 are related as species-genus, and the kit of instant claim 27 has no purpose or use other than in the patented methods.  The species 'one or more 2' modified nucleotides positioned at the 3' end' in the patented claims is within the genus 'one or more 2' modified nucleotides' in the instant claims.




CONCLUSION

10.	Claims 2-27 are free of the prior art, but are rejected for other reasons.  No claims are allowable.  The closest prior art and the reasons for the claims being free of that prior art are the same as discussed in the response filed 08/13/19 in the prosecution of the parent '949 application.

11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH R HORLICK whose telephone number is (571)272-0784.  The examiner can normally be reached on Mon. - Thurs. 8:30 - 6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on 571-272-0782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

03/31/21

/KENNETH R HORLICK/              Primary Examiner, Art Unit 1637